Citation Nr: 0024003	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-28 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to an effective date earlier than February 
11, 1993, for an award of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for liver disability on 
a secondary basis as well as a residual of exposure to Agent 
Orange.  

3.  Entitlement to secondary service connection for peptic 
ulcer disease.

4.  Entitlement to an increased (compensable) rating for a 
shell fragment wound scar in the left biceps area.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to secondary service connection for 
impotence. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970, to include a tour of duty in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A hearing was held before a hearing officer 
at the RO in May 1994, and the hearing officer's decision was 
entered in July 1994.  Most recently, a hearing was held 
before the undersigned Member of the Board at the RO in March 
2000.

The first four issues listed on the title page will be 
addressed in the decision below.  The final two issues listed 
on the title page will be addressed in a remand appearing at 
the end of the decision.




FINDINGS OF FACT

1.  Subsequent to an unappealed rating denial of service 
connection for PTSD entered in December 1991, the initial 
reopened claim for such benefit was an informal claim which 
was dated February 11, 1993.  

2.  The claims for service connection for liver disability on 
a secondary basis as well as a residual of exposure to Agent 
Orange and for secondary service connection for peptic ulcer 
disease are, in each instance, not plausible. 

3.  Current manifestations of the veteran's shell fragment 
wound scar, left biceps area, include complaint that the scar 
is "bothers[ome]", with an ability to abduct the left upper 
extremity to approximately 100 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
11, 1993, for an award of service connection for PTSD, have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 
3.157, 3.400 (1999); Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

2.  The claims for service connection for liver disability on 
a secondary basis as well as a residual of exposure to Agent 
Orange and for secondary service connection for peptic ulcer 
disease are, in each instance, not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

3.  The criteria for a compensable rating for shell fragment 
wound scar, left biceps area, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.31 and Part 4, 
Diagnostic Code 7805 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's increased rating claim 
(the fourth issue listed on the title page) is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for shell fragment wound 
scar, left biceps area, for which the RO has assigned a 
noncompensable rating under the provisions of Diagnostic Code 
7805 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's shell fragment wound scar, left 
biceps area.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Earlier Effective Date

Under the law, in the context of this issue on appeal, the 
effective date for an award of compensation based on an 
original claim or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

In asserting entitlement to an effective date earlier than 
February 11, 1993, for an award of service connection for 
PTSD, the veteran maintains that the proper effective date 
should be at some point "in the [1980's]", inasmuch as he has 
been medically advised that he had PTSD during that period.  
In this regard, based on an initial claim for service 
connection for PTSD, such benefit was denied (owing in part 
to an absence of evidence demonstrating PTSD) in a rating 
decision entered by the RO in December 1991.  Following 
pertinent notice to the veteran with advisement of appellate 
rights in January 1992, a related Notice of Disagreement was 
not received within the subsequent year and, thus, the 
December 1991 rating denial became final.  See 38 U.S.C.A. 
§ 7104 (West 1991).  Thereafter, the veteran submitted a 
reopened claim for service connection for PTSD on March 9, 
1993.  In conjunction with such claim, a report pertaining to 
the veteran's several-week period of hospitalization, 
beginning on February 11, 1993, at a VA facility, incident to 
which the diagnoses included PTSD, was added to the record.  
Based on such report, service connection for PTSD, effective 
from February 11, 1993, was awarded in a rating decision 
entered in August 1993.  

In considering the veteran's claim for entitlement to an 
effective date earlier than February 11, 1993, for an award 
of service connection for PTSD, the Board observes that, in 
assigning February 11, 1993 (the date of the veteran's 
admission to a VA facility) as the effective date for the 
award of service connection effectuated in the August 1993 
rating decision, the RO (apparently) considered the related 
hospitalization report to have comprised an informal claim 
(as distinct from the reopened claim received on March 9, 
1993) for service connection in accordance with the 
provisions of 38 C.F.R. § 3.157(b).  The Board's perusal of 
the record discloses, subsequent to the unappealed December 
1991 rating denial of service connection for PTSD, the 
receipt of no item earlier than February 11, 1993, as may 
have comprised either an informal or formal reopened claim 
for service connection for PTSD.  Therefore, February 11, 
1993, in accordance with the provisions of 38 U.S.C.A. § 5110 
and 38 C.F.R. §§ 3.157, 3.400, is the proper effective date 
for the award of service connection for PTSD.

In arguing for an effective date earlier than February 11, 
1993, for an award of service connection for PTSD, the 
veteran urges that the proper effective date should be at 
some point "in the [1980's]", inasmuch as he has been 
medically advised that he had PTSD during that period.  
However, the Board would saliently observe that, ignoring 
whether the veteran did in fact have PTSD in the 1980's, VA 
is not required to anticipate a claim for a particular 
benefit where, as inheres temporally in the present 
circumstances, no intent to assert a related claim was then 
expressed.  See Brannon v. West, 12 Vet. App. 32 (1999).  
Given the foregoing observations, then, and since the law 
rather than the evidence is dispositive of the resolution of 
this aspect of the appeal, the veteran's claim for an 
effective date earlier than February 11, 1993, for an award 
of service connection for PTSD, is without legal merit and 
is, accordingly, denied.  See Sabonis, supra.

II.  Liver Disability

III.  Peptic Ulcer Disease

The threshold question to be answered concerning the 
veteran's claims for service connection for liver disability 
and peptic ulcer disease is whether he has presented, with 
respect to each disability, evidence of a well grounded 
claim, that is, one which is plausible and meritorious on its 
own or capable of substantiation.  38 U.S.C.A. § 5107(a); see 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claimant 
does not submit evidence of a well grounded claim, VA is 
under no duty to assist him in developing facts pertinent to 
such claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For 
the reasons set forth below, the Board finds that the veteran 
has not met his burden of submitting evidence to support a 
belief by a reasonable individual that his claims for service 
connection for the two above-identified disabilities at issue 
are, in either instance, well grounded.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded.  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998);  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).


(Liver Disability)

With respect to his claim for service connection for liver 
disability on a secondary basis as well as a residual of 
exposure to Agent Orange, the veteran asserts, as his 
principal contention, that he was found to have several 
elevated liver enzymes, including alanine transaminase, as a 
direct result of medications, including Hydroxyzine, he had 
been taking in response to his service-connected PTSD.  In 
the alternative, he avers that his abnormal liver function 
may be traceable to his exposure to Agent Orange during a 
tour of duty in Vietnam.  With respect to the former 
contention, bearing on secondary service connection 
associable with his PTSD, secondary service connection can be 
granted for disability which was either caused or chronically 
worsened (though only to the extent of such worsening) by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  However, while the 
record reflects that the veteran has in fact been prescribed 
medications in response to his PTSD including Hydroxyzine, 
there is no evidence attributing his abnormal liver function 
with a diagnosis of hepatitis C to such medications.  Indeed, 
it bears emphasis that, in conjunction with the veteran's 
period of hospitalization at a VA facility in October-
November 1995, his then assessed abnormal liver function was 
thought to "possib[ly]" be related to his consumption of 
alcoholic beverages.  In any event, without evidence 
etiologically, or on an aggravation basis pursuant to Allen, 
supra, relating the veteran's abnormal liver function or 
hepatitis C to impairment (or prescribed medications) 
associable with any of his service-connected disabilities, 
including PTSD, such aspect (i.e., that bearing on secondary 
service connection) of the present related claim for service 
connection is not plausible.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  

Regarding the veteran's alternative contention that his 
abnormal liver function may be traceable to his exposure to 
Agent Orange during a tour of duty in Vietnam, the Board 
would reiterate that the veteran (most recently in 1997) has 
been found to have abnormal liver function and hepatitis C.  
Of direct bearing relative to this aspect (i.e., that 
predicated on exposure to Agent Orange) of the present issue 
on appeal, the Board observes that a threshold requirement 
for service connection on the basis of exposure to Agent 
Orange is that any disability claimed be among those 
identified under the provisions of 38 U.S.C.A. § 1116 (West 
1991) and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (1999), as 
subject to presumptive (though rebuttable) service 
connection.  However, hepatitis C with abnormal liver 
function is not among the conditions included under the 
above-cited legislation as being potentially related to 
exposure to Agent Orange.  Further, while direct service 
connection for such hepatitis C and abnormal liver function 
might theoretically inhere pursuant to legislation including 
38 C.F.R. § 3.303(d) (1999), in accordance with Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994) and Hardin v. West, 11 
Vet. App. 74 (1998), there is no evidence relating the 
condition to service generally.  Under these circumstances, a 
plausible claim for service connection for liver disability 
due to exposure to Agent Orange is not presented.  

In light of the reasoning advanced above, then, bearing on 
the implausibility of each aspect (i.e., on a secondary basis 
as well as a residual of exposure to Agent Orange) of the 
veteran's claim for service connection for liver disability, 
such claim is, as such, not well grounded.  38 U.S.C.A. 
§ 5107(a).  


(Peptic Ulcer Disease)

Concerning his claim for secondary service connection for 
peptic ulcer disease, the veteran avers, as his principal 
contention, that he developed such disease as a direct result 
of "nervousness" associable with, and "stressful situations" 
incident to, his service-connected PTSD.  He also suggests 
that such disease may have been precipitated by medication he 
took in response to his service-connected PTSD.  In this 
regard, the record reflects that the veteran was apparently 
initially assessed as having peptic ulcer disease under non-
VA auspices in the early 1980's, at which time he was taking 
an antacid (Tagamet).  More recently, the veteran's history 
of peptic ulcer disease was noted when he was seen for VA 
outpatient treatment in 1995, at which time he continued to 
take Tagamet which had made his "stomach worse".  However, 
the related VA treatment report specifically reflects that 
(as opposed to any notion that the Tagamet had been 
prescribed for his PTSD, which the veteran does not in any 
event contend) the Tagamet had been prescribed "for [the 
veteran's] stomach".  There is, in addition, no evidence of 
record reflecting that the veteran's peptic ulcer disease was 
aggravated/worsened by, or is in any respect etiologically 
attributable to, any of his service-connected disabilities, 
including PTSD (or "nervousness" associable with, and 
"stressful situations" incident to, his PTSD), inclusive of 
the medications taken in response thereto.  In view of the 
foregoing, then, a plausible claim for secondary service 
connection for peptic ulcer disease has not been presented 
and, accordingly, such claim is not well grounded.  
38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's two foregoing claims for service connection 
on a ground which, in each instance, is different from that 
of the RO, the veteran has not been prejudiced by the Board's 
decision.  This is because, in assuming that these claims 
were well grounded, the RO accorded the veteran greater 
consideration than either claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether either claim is well grounded would be 
pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  VA 
O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 (1992).  

Finally, as pertinent to each of the latter two above-
addressed issues, the Board is of the opinion that its 
discussion above bearing on each issue is sufficient, as to 
each respective disability for which service connection is 
claimed, to inform the veteran of the elements necessary to 
complete his application for a claim for service connection 
relative to each corresponding disability.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).


IV.  Increased Rating, Shell Fragment Wound Scar

Pursuant to Diagnostic Code 7805, the veteran's shell 
fragment wound scar, left biceps area, is rated on limitation 
of motion of the affected part.  In accordance with 38 C.F.R. 
Part 4, Diagnostic Code 5201 (1999), an inability to abduct 
the left upper extremity to a level above the shoulder plane 
warrants a 20 percent rating.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

Service records reflect that the veteran sustained a shell 
fragment wound involving his left arm in June 1969.  
Subsequent to service, the veteran in 1980 sustained a 
gunshot wound involving his left axilla and arm.  When 
examined under non-VA auspices in June 1980, the veteran 
exhibited an ability to abduct his left upper extremity to 40 
degrees.  Based on the evidence documenting the June 1969 
inservice wound, service connection for fragmentation wound 
of left biceps was granted in a rating decision entered in 
December 1991, at which time a noncompensable rating was 
assigned under Diagnostic Code 7805.  The Board notes that 
service connection is in effect only for the scar.

When he was examined by VA in March 1999, the veteran 
acknowledged having sustained wounds involving his left upper 
extremity on two occasions.  The VA examiner (without 
indicating the extent of scarring attributable to each 
separate wound) commented that the veteran had extensive 
scarring affecting areas including his left biceps which 
limited his range of motion involving his left upper 
extremity.  On physical examination, the veteran exhibited an 
ability to abduct his left upper extremity "to approximately 
100 degrees".  At his March 2000 personal hearing, the 
veteran indicated that his shell fragment wound scar 
"bothers" him.

In considering the veteran's claim for an increased rating 
for his service-connected shell fragment wound scar, left 
biceps area, the Board observes that it is unclear as to what 
expanse of the "extensive scarring" present on areas 
including the left biceps is traceable solely to the service-
incurred shell fragment wound (versus the post service 1980 
gunshot wound).  However, even ignoring the foregoing, the 
veteran, on the March 1999 VA examination, exhibited an 
ability to abduct his left upper extremity "to approximately 
100 degrees", which level is about 10 degrees higher than the 
shoulder plane.  See 38 C.F.R. § 4.70, Plate I (1999).  Such 
loss of motion as would warrant a 20 percent rating under 
Diagnostic Code 5201, i.e., an inability to abduct the left 
upper extremity to a level above the shoulder plane, is thus 
not present.  Given such consideration, then, and since the 
foregoing 20 percent evaluation is the minimum schedular 
rating authorized for restricted motion involving the 
affected upper extremity, the Board concludes, with 
application of the above-stated provisions of 38 C.F.R. 
§ 4.31, that the veteran's presently assigned noncompensable 
rating for his shell fragment wound scar, left biceps area, 
is proper.  

In making the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to the veteran's shell 
fragment wound, left biceps area, more closely approximate 
those required for a compensable rating than they do the 
(noncompensable) disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31 
and Part 4, Diagnostic Code 7805.


ORDER

An effective date earlier than February 11, 1993, for an 
award of service connection for PTSD, is denied.

Evidence of well grounded claims not having been submitted, 
the appeal for service connection for liver disability on a 
secondary basis as well as a residual of exposure to Agent 
Orange and for secondary service connection for peptic ulcer 
disease is, in each instance, denied.

An increased rating for shell fragment wound scar, left 
biceps area, is denied.


REMAND

With respect to the veteran's claim for service connection 
for hearing loss, he avers that he presently has the same 
which is, in addition, traceable to exposure to weapons 
firing-related acoustic trauma in service.  The Board would 
point out that hearing loss for VA purposes must conform to 
the criteria (or criterion) set forth in 38 C.F.R. § 3.385 
(1999), as ascertained by audiometric examination.  At his 
March 2000 personal hearing, the veteran indicated that he 
had been administered an audiogram on two occasions in the 
1993-1996 time frame at the VA Medical Center in Lexington, 
Kentucky.  However, the file does not appear to contain any 
reports pertaining to these audiograms.  (The results of a 
March 26, 1997 audiometric examination at the Huntington, WV 
VA Medical Center is of record.)  Outpatient treatment 
records from the Huntington VA Medical Center reflect that 
audiometric examination was conducted in June 2000, but the 
results thereof, with numerical scores, are not a part of the 
record before the Board.  Further development to facilitate 
the procurement of the same is, accordingly, specified below.  

Subsequent to the veteran's appearance at the March 2000 
personal hearing, he submitted a timely Substantive Appeal 
(VA Form 9) in conjunction with the RO's January 2000 rating 
denial of secondary service connection for impotence.  In his 
Substantive Appeal, he requested that he be afforded a Video 
Conference hearing before the Board.  However, such hearing 
has not yet been held.  Therefore, further development to 
facilitate the accomplishment of the same is specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to procure copies of any reports which 
may have been prepared in conjunction 
with audiograms reportedly administered 
the veteran in 1993-1996 at the VA 
Medical Center in Lexington, Kentucky and 
in June 2000 at the VA Medical Center in 
Huntington, West Virginia.

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issue of service 
connection for hearing loss.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should also be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

4.  The RO should initiate the scheduling 
of a Video Conference hearing with the 
Board to be afforded the veteran in 
conjunction with his claim, as perfected 
for appeal in a Substantive Appeal 
received in April 2000, for secondary 
service connection for impotence.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on all matters which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

